Citation Nr: 1648150	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to April 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a June 2010 rating decision by the VA RO in Cleveland, Ohio.  This case is currently under the jurisdiction of the VA RO in Baltimore, Maryland.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.
      
The Board remanded this case in October 2014 for the sole purpose of scheduling a video conference hearing before a member of the Board.  The October 2014 Board remand directives were satisfied by the September 2016 Board hearing.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of entitlement to service connection for incontinence/urinary condition and entitlement to service connection for insomnia have been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in September 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  During his September 2016 Board hearing, the Veteran withdrew the appeal for entitlement to nonservice-connected pension benefits.

2.  The probative evidence of record is at least at relative equipoise as to whether the Veteran's dysthymic disorder is proximately due to or the result of his service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for entitlement to service connection for dysthymic disorder, as secondary to service-connected hepatitis C, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Veteran perfected an appeal as to the issue of entitlement to nonservice-connected pension benefits.

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2015).

At the September 2016 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the appeal for entitlement to nonservice-connected pension benefits.  This request was made on the record during the September 2016 Board hearing.  Accordingly, there remain no allegations of error of fact or law for appellate consideration with respect to that appeal.  The Board therefore does not have jurisdiction to review the appeal, and the appeal is dismissed.

Service Connection for an Acquired Psychiatric Disability

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for dysthymic disorder, as secondary to the service-connected hepatitis C.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to the issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran seeks entitlement to service connection for an acquired psychiatric disability.  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has an acquired psychiatric disability due to his service-connected hepatitis C.  An Physician's Questionnaire dated in October 2010 from the Veteran's VA psychologist reflects that the Veteran has a diagnosis of dysthymic disorder.  Treatment notes from the same VA psychologist dated in September and October 2010 reflect the psychologist's opinion that the Veteran's acquired psychiatric disability is properly characterized as dysthymic disorder.  Accordingly, there is evidence of a current diagnosis of dysthymic disorder, and the issue remaining for consideration is whether the dysthymic disorder is secondary to the service-connected hepatitis C.

In that regard, a July 2009 VA treatment note reflects that the Veteran was "Still focused on getting his money he feels he is owed by the VA because he 'caught hepatitis C from dirty water.'"  In August 2009, the Veteran stated, "I am probably going to die from hepatitis C."  He continued to blame his active service for the diagnosis and to complain of being "very depressed."  The attending physician provided an impression of "patient worried about hep c status."  In February 2010, he continued to endorse depression, that he felt misled by his in-service treatment providers as to his hepatitis diagnosis, and that he was "very worried about" his hepatitis.  In September 2010, the Veteran's VA psychologist noted that the Veteran was depressed due to having hepatitis C, which he contracted on active duty.  The psychologist noted that the Veteran had symptoms of mildly depressed mood and behavioral passivity ever since he learned of his hepatitis C.  The VA treatment records reflect continued complaints of depressive symptoms related to the hepatitis C diagnosis, to include a January 2014 treatment noted documenting the Veteran's report of first becoming depressed in 2009 when he learned that he had hepatitis C.


The Veteran was provided a VA mental disorder examination in April 2010.  The examiner noted that the Veteran's claims file was requested but never received.  However, the Veteran's electronic medical record was available and was reviewed carefully in its entirety.  During the interview portion of the examination, the Veteran reported that he contracted hepatitis in service that was later determined to be hepatitis C, and that he had had the condition for approximately the last 25 years.  The Veteran blamed his service for his hepatitis infection, and indicated that his most significant psychiatric symptom is social withdrawal, but that he also experiences anger.  The examiner opined that the Veteran's anxiety is less likely than not related to his contracting hepatitis C in the military.  As a rationale for that opinion, the examiner explained that the Veteran was not concerned about his hepatitis C for many years, but became more concerned recently when he found out he had hepatitis C and that he was also concerned about the responses of his family members.  In addition, the Veteran's account of his alcohol or drug history appears to be inconsistent with that found in the record.  Due to the length of time that he has had hepatitis C and due to the inconsistencies in the record, this examiner found that it would be difficult to opine that there is any direct correlation between his infection or history of infection in the military with his current symptoms.

Later in April 2010, the VA examiner provided an addendum to the examination report.  In the addendum, the examiner states that the Veteran described anxiety symptoms and some social withdrawal symptoms, which can occur daily.  They are mild in severity, and can last up to one hour or so before his symptoms and mood may change.  The Veteran's anxiety "appears to relate to the Veteran's concerns about his physical problems, as well as everyday life stressors."

In September 2010, the Veteran's VA psychologist completed a Physician's Questionnaire.  In the questionnaire, the psychologist notes that he treated the Veteran for his psychiatric condition and was able to review the Veteran's treatment records.  He indicates that it is more likely than not that the Veteran's psychiatric condition may be related to the Veteran's military service.  However, he provides no reasons or bases for that opinion.

In October 2010, the Veteran's VA psychologist completed another Physician's Questionnaire.  In that questionnaire, the psychologist again notes that he treated the Veteran for his psychiatric condition and was able to review the Veteran's treatment records.  He diagnoses the Veteran's dysthymic disorder.  He again indicates that it is more likely than not that the Veteran's psychiatric condition may be related to the Veteran's military service.  As a rationale for that opinion, he explains that the Veteran's primary psychiatric diagnosis is dysthymic disorder, which reflects a long-term, low-level depression considered to be in reaction to his diagnosis of hepatitis C.

The Board finds that the Veteran's VA psychologist's October 2010 Physician's Questionnaire to be probative in showing that the Veteran's dysthymic disorder is caused by his service-connected hepatitis C.  The psychologist examined the Veteran in person, and his conclusions are consistent with the Veteran's treatment records, to include the psychologist's own notes, which show the Veteran's complaints of depressive symptoms relating to his diagnosis of hepatitis C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In addition, the Board finds no reason to afford greater probative value to the April 2010 VA examiner's negative nexus opinion than to the VA psychologist's October 2010 Physician's Questionnaire.  In that regard, the Board notes that the examiner's statement in his addendum that the Veteran's anxiety "appears to relate to the Veteran's concerns about his physical problems" is not incompatible with the VA psychologist's conclusion in the October 2010 Physician's Questionnaire that the Veteran has dysthymic disorder, reflecting a long-term, low-level depression considered to be in reaction to his diagnosis of hepatitis C, or with the Veteran's own assertions that he has depressive symptoms that have been present since he  learned of his hepatitis C diagnosis.

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's dysthymic disorder is proximately due to or the result of his service-connected hepatitis C.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for dysthymic disorder, as secondarily caused by or proximately due to the service-connected hepatitis C, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a); see also Gilbert, 1 Vet. App. 49 (1990).



ORDER

The appeal for entitlement to nonservice-connected pension benefits is dismissed.

Entitlement to service connection for dysthymic disorder, as secondary to service-connected hepatitis C, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


